Fourth Court of Appeals
                                  San Antonio, Texas
                                       February 22, 2019

                                      No. 04-19-00034-CV

                                 INTEREST OF D.M.H., JR.,

                  From the 285th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2018PA00016
                     Honorable Charles E. Montemayor, Judge Presiding


                                         ORDER
       This is an accelerated appeal of an order terminating the appellant’s parental rights,
which must be disposed of by this Court within 180 days of the date the notice of appeal is filed.
TEX. R. JUD. ADMIN. 6.2. Appellant T.W. has filed a motion for extension of time to file
appellant’s brief. Appellant T.W.’s motion is GRANTED. Appellant’s brief is due on March 11,
2019.

       Given the time constraints governing the disposition of this appeal, further requests for
extensions of time will be disfavored.

                                                    _________________________________
                                                    Liza A. Rodriguez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of February, 2019.


                                                    ___________________________________
                                                    KEITH E. HOTTLE,
                                                    Clerk of Court